Citation Nr: 0912408	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  04-20 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of pulmonary 
emboli.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1997 to May 2002.  

This appeal arises from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida which denied gastroesophageal 
reflux disease (GERD), a low back service disorder and 
residuals of pulmonary emboli.  

The Veteran in her May 2003 notice of disagreement limited 
the issues on appeal to service connection for GERD and 
residuals of pulmonary emboli.  The Board in April 2007 
issued a decision granting service connection for GERD.  The 
issue of service connection for residuals of a pulmonary 
emboli was remanded.  

The development ordered in the April 2007 Board remand has 
been completed.  Stegall v. West, 11  Vet. App. 268 (1998).  
The claim for service connection for residuals of pulmonary 
emboli has been returned to the Board for appellate review.  


FINDINGS OF FACT

There is no current diagnosis of any residuals of pulmonary 
emboli.  


CONCLUSION OF LAW

The criteria for service connection for residuals of 
pulmonary emboli have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letters dated in September 2002, July 2003, October 2006, 
October 2007 and August 2008, the VA satisfied the foregoing 
notice requirements such that a reasonable person could be 
expected to understand what was needed to substantiate her 
claim, and thus the essential fairness of the adjudication 
was not frustrated.  Accordingly, the Board concludes that, 
even assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
October 2006 providing him the information required by 
Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which she authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with her claims.  As such, the Board finds that 
there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of her 
claims.  



Service Connection 

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

The claims folder does not include any evidence of a current 
disability caused by the Veteran's pulmonary emboli.  There 
is no dispute as to the basic facts of this case.  The 
Veteran was separated from the service on May 26, 2002.  On 
July 4, 2002 she was admitted to Shands hospital for 
treatment of shortness of breath and light headedness.  
Computed tomography (CT) scan of the chest revealed a right 
sided pulmonary artery embolus.  She had a recurrence on July 
14, 2002.  She was treated and they resolved.  

May 2003 records from Shands include a treatment plan noting 
the Veteran still had a low protein S.  The treatment plan 
was to stop her Coumadin for 4 weeks, check her protein S 
level and if it was normal, the Veteran would not need to be 
on life time Coumadin.  

An August 2007 letter from the Veteran's treating physician 
indicates the underlying etiology of the Veteran's pulmonary 
embolism was low protein S.  

The Veteran was examined in November 2008 by VA and a medical 
opinion was obtained.  A history of pulmonary embolism, 
etiology protein S deficiency, with no evidence of any 
chronic disability based on normal chest X-rays and normal 
pulmonary function tests was the diagnosis.  

In essence, there is no evidence of any residual disability 
related to the pulmonary emboli.  Regardless of the theory of 
entitlement, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 
1328 (1997).  It is well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), it was noted that Congress specifically limited 
entitlement for service- connected disease or injury to cases 
where such incidents resulted in disability.  See also Gilpin 
v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection 
may not be granted unless a current disability exists); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The Board has noted the Veteran's contentions that as a 
result of the development of pulmonary emboli she must have 
lifetime Coumadin therapy which causes her to easily bruise 
or bleed.  The Board carefully considered her statements and 
testimony as she is a Registered Nurse (RN).  Her Coumadin 
therapy is treatment for her underlying protein S deficiency, 
not treatment of pulmonary emboli which resolved without 
residual disability.  The Board also noted the Veteran's 
assertions that her pulmonary emboli were caused by or the 
result of her pregnancy and childbirth in service.  It is 
immaterial in this instance, since there is no current 
diagnosis of any residuals of the pulmonary emboli.  In the 
remand the Board requested the Veteran inform VA of any 
records of treatment for residuals of her pulmonary emboli.  
The Veteran did not identify or submit any medical records 
which demonstrate she has any chronic disability due to her 
development of pulmonary emboli.  The medical records 
submitted by the Veteran in February 2009 include pulmonary 
function tests which are normal.  She submitted statements 
from members of her family that merely reiterate the facts 
and report that she must continue to take Coumadin.  

In this decision, the Board has not addressed the issue of 
service connection for protein S deficiency.  That issue has 
not been addressed by the RO and is not for appellate 
consideration at this time.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

In the absence of medical evidence of a current disability, 
in this case residuals of pulmonary emboli, service 
connection is not warranted.  


ORDER

Service connection for residuals of pulmonary emboli is 
denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


